DETAILED ACTION
This office action is in response to the communication received on 06/23/2022 concerning application no. 16/766,726 filed on 05/25/2020.
Claims 1-9 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 06/23/2022 is acknowledged.
Claims 1-9 are pending and claims 10-15 are withdrawn from consideration.

Drawings
The drawings are objected to because:
Fig. 1: According to MPEP 608.02 and 67 CFR 1.84, "India ink, or its equivalent that secures solid black lines, must be used for drawings". Drawings should be presented as India ink drawings unless the illustration is not capable of being accurately or adequately depicted by India ink drawings. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insertion tool being overlaid on an image with a target of interest (Claims 4 and 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“tracking an object…with a  tracking device” in claim 1: Paragraphs 0037-0041 teach that the tracking devices can be a magnetic or magnetic sensor, electromagnetic sensor of any type or an electromagnetic source generator, ultrasonic sensor (or microphone) of any type or an ultrasonic source generator (transmitter or transducer), allocation/orientation marker or a light source of any type, or any combination of the systems above.

“obtaining images…with an imaging system” in claim 1: Paragraph 0011 teaches imaging devices such as X-ray, CT, and cameras. Fig. 1 shows an ultrasound transducer.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 9-10, recite “disregarding any internal markers in the patient and disregarding any external fiducial markers attached to the patient”. This claim element is indefinite. It is unclear if the claim is establishing that an internal marker and external fiducial marker is present in the invention and are disregarded or if the invention is able to function without the presence of the markers.
For purposes of examination, the Office is considering the markers’ presence to not be required for the claim element regarding registration.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method for registration and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “tracking an object related to the patient with a tracking device of said guiding system” and “disregarding any internal markers in the patient and disregarding any external fiducial markers attached to the patient, and instead registering said images obtained in real time with said tracking device with respect to said reference plate”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to tracking an object and the registration of an image with a tracking device with respect to a reference plate. The tracking can be the monitoring of an object, that under broadest reasonable interpretation, can be an instrument or a body region. The registration can be the collection of images and tagging/association of the images with the position relative to a reference plate. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “supporting a patient on a table, wherein a reference plate of a guiding system is spatially fixed with respect to said table; obtaining images of said object in real time with an imaging system, wherein said table is defined in each of said images”. Placing a patient on a table with a fixed reference plate, and image acquisition with a defined table is a form of an pre-solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 3 recites the following elements: “further comprising affixing at least one compensating position sensor to the patient to compensate for any movements of the patient relative to the table during imaging”. This claim element is a mere processing step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 4 recites the following elements: “wherein a spatial position and orientation of an object is overlaid in real time on said image which includes a target of interest”. This claim element is a mere display and processing step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 4 rejection.
Claim 5 recites the following elements: “wherein the object comprises an insertion tool”. This claim element of an object being an insertion tool is well-known and conventional components. This use of generic components for a pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 6 recites the following elements: “wherein said tracking device is part of a magnetic positioning system”. This claim element of a magnetic positioning system is the use of well-known and conventional components. This use of generic components for a pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 7 recites the following elements: “wherein said tracking device is part of an electromagnetic positioning system”. This claim element of an electromagnetic positioning system is the use of well-known and conventional components. This use of generic components for a pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 8 recites the following elements: “wherein said tracking device is part of an ultrasonic positioning system”. This claim element of an ultrasonic positioning system is the use of well-known and conventional components. This use of generic components for a pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 9 recites the following elements: “wherein said tracking device is part of an optical positioning system”. This claim element of an optical positioning system is the use of well-known and conventional components. This use of generic components for a pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. ("Electromagnetic tracking system for minimal invasive interventions using a C-arm system with CT option: First clinical results", 2008) in view of Caluser et al. (PGPUB No. US 2015/0051489).

	Regarding claim 1, Nagel teaches a method, comprising:
supporting a patient on a table (Fig. 1 shows the patient resting on the CT bed), wherein a reference plate of a guiding system is spatially fixed with respect to said table (Preparation of the patient teaches that the patient reference plate is placed between the patient and the mattress and is securely fixed); 
tracking an object related to the patient with a tracking device of said guiding system (Paragraph 3 of page 3 teaches that a needle can be tracked in real time. Paragraph 4 of page teaches that the tracking of the needle is done in real time in the patient data set. Paragraph 4 of page 3 teaches that an electromagnetic tracking system can be used. Paragraph 4 of page 3 teaches that an optical tracking system can be used); 
obtaining images of said object in real time with an imaging system (Paragraph 3 of the Introduction teaches that the imaging modalities can be ultrasound, MRI, CT, or X-ray); and
disregarding any internal markers in the patient and disregarding any external fiducial markers attached to the patient, and instead registering said images obtained with said tracking device with respect to said reference plate (Paragraph 2 of page 6 teaches that the reference panel is used for patient to image registration. Paragraph 4 of Workflow with Navigation teaches that the scanning volume is done with the registration plate bine displayed in the 3D volume. Paragraph 3 teaches that the reference panel can be used for navigation).
However, Nagel is silent regarding a method, comprising:
wherein said table is defined in each of said images;
real-time registration of the tracking device with respect to a reference.
	In an analogous imaging field of endeavor, regarding medical tracking of a patient and medical tools, Caluser teaches a method, comprising:
obtaining images of said object in real time with an imaging system, wherein said table is defined in each of said images (Paragraph 0096 teaches that the images are associated with respect to the table. Paragraph 0099 teaches that the images are of the table as well as the patient and they are co-registered); and 
disregarding any internal markers in the patient and disregarding any external fiducial markers attached to the patient, and instead registering said images obtained in real time with said tracking device with respect to said reference plate (Paragraph 0099 teaches that the images of the patient and the table are taken and dynamically tracked with respect to the examination table. Paragraph 00214 teaches that the image registration can be done in real time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagel with Caluser’s teaching of the image acquisition of the table and the real time registration. This modified method would allow the user to utilize a system that is not dependent upon an electronic current. Such a system would have less electrical demand and thereby more cost-effective than an electro-magnetic tracking system. Furthermore, the modification allows for fast and accurate tracking procedures during invasive procedures (Paragraph 0007 of Caluser)

	Regarding claim 4, modified Nagel teaches the method of claim 1, as discussed above.
Nagel further teaches a method, wherein a spatial position and orientation of an object is overlaid in real time on said image which includes a target of interest (Paragraph 3 of page 3 teaches that a needle can be tracked in real time. Paragraph 4 of page teaches that the tracking of the needle is done in real time in the patient data set. Fig. 6 teaches that the needle is shown in the image and is observed in relation to the tumor and the patient anatomy).

Regarding claim 5, modified Nagel teaches the method of claim 4, as discussed above.
Nagel further teaches a method, wherein the object comprises an insertion tool (Paragraph 3 of page 3 teaches that a needle can be traced in real time. Paragraph 4 of page teaches that the tracking of the needle is done in real time in the patient data set. Fig. 6 teaches that the needle is shown in the image and is observed in relation to the tumor and the patient anatomy).

Regarding claim 6, modified Nagel teaches the method of claim 1, as discussed above.
However, Nagel is silent regarding a method, wherein said tracking device is part of a magnetic positioning system.
In an analogous imaging field of endeavor, regarding medical tracking of a patient and medical tools, Caluser teaches a method, wherein said tracking device is part of a magnetic positioning system (Paragraph 0078 teaches that the 3D tracking member 42 can be a magnetic tracking member with a transmitter).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagel with Caluser’s teaching of a magnetic positioning system. This modified method would allow the user to utilize a system that is not dependent upon an electronic current. Such a system would have less electrical demand and thereby more cost-effective than an electro-magnetic tracking system. Furthermore, the modification allows for fast and accurate tracking procedures during invasive procedures (Paragraph 0007 of Caluser)

Regarding claim 7, modified Nagel teaches the method of claim 1, as discussed above.
Nagel further teaches a method, wherein said tracking device is part of an electromagnetic positioning system (Paragraph 4 of page 3 teaches that an electromagnetic tracking system can be used).  

Regarding claim 9, modified Nagel teaches the method of claim 1, as discussed above.
Nagel further teaches a method, wherein said tracking device is part of an optical positioning system (Paragraph 4 of page 3 teaches that an optical tracking system can be used).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. ("Electromagnetic tracking system for minimal invasive interventions using a C-arm system with CT option: First clinical results", 2008) in view of Caluser et al. (PGPUB No. US 2015/0051489) further in view of Montag et al. (PGPUB No. US 2015/0176961).

Regarding claim 2, modified Nagel teaches the method in claim 1, as discussed above.
	However, the combination of Nagel and Caluser is silent regarding a method, wherein said reference plate comprises a reference plate position sensor or a reference plate transmitter.
	In an analogous imaging field of endeavor, regarding medical tracking of a patient and medical tools, Montag teaches a method, wherein said reference plate comprises a reference plate position sensor or a reference plate transmitter (Paragraph 0059 teaches that the mapper 70 has a magnetic field detector that is represented as a 3D coordinate system).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nagel and Caluser with Montag’s teaching of a reference plate with a transmitter. This modified method would allow the user to use the readings via wireless transmission (Paragraph 0059 of Montag). Such a wireless transmission is helpful as it reduces the wiring and makes the operation area less cumbersome for the user. Furthermore, the modification prevents inaccurate location measurements (Paragraph 0053 of Montag).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. ("Electromagnetic tracking system for minimal invasive interventions using a C-arm system with CT option: First clinical results", 2008) in view of Caluser et al. (PGPUB No. US 2015/0051489) further in view of Maschke (PGPUB No. US 2009/0292309).

Regarding claim 3, modified Nagel teaches the method in claim 1, as discussed above.
	Nagel further teaches a method, comprising affixing a position sensor to the patient (Paragraph 1 of page 5 and paragraph 1 of page 6 teaches that the skin sensor is affixed on the patient skin and used for monitor the patient’s motion behavior).
While Nagel teaches a position sensor observing patient motion, the combination of Nagel and Caluser is silent regarding a method, compensating for any movements of the patient relative to the table during imaging.
In an analogous imaging field of endeavor, regarding medical tracking of a patient and medical tools, Maschke teaches a method, compensating for any movements of the patient relative to the table during imaging (Paragraph 0039 teaches that a motion sensor can be used to detect patient motion. Paragraph 0041 teaches that the motion of the patient is calibrated relative to the support table).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nagel and Caluser with Maschke’s teaching of compensating of motion with respect to the table. This modified method would allow for the elimination of motion artifacts and allow for the correct image reconstruction (Paragraph 0042 of Maschke). Such image reconstruction and motion artifacts are beneficial to Nagel and incorporates a use of improving image information with the skin sensor that is tracking patient motion as taught by Nagel. Furthermore, the modification allows for convenient access to patient for treatment (Paragraph 0035 of Maschke).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. ("Electromagnetic tracking system for minimal invasive interventions using a C-arm system with CT option: First clinical results", 2008) in view of Caluser et al. (PGPUB No. US 2015/0051489) further in view of Vignon et al. (PGPUB No. US 2013/0041252).

Regarding claim 8, modified Nagel teaches the method in claim 1, as discussed above.
However, the combination of Nagel and Caluser is silent regarding a method, wherein said tracking device is part of an ultrasonic positioning system.
In an analogous imaging field of endeavor, regarding medical tracking of a patient and medical tools, Vignon teaches a method, wherein said tracking device is part of an ultrasonic positioning system (Paragraph 0081 teaches the ultrasound tracking of interventional tools).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nagel and Caluser with Vignon’s teaching of ultrasonic position systems. This modified method would allow of the user to reliably and precisely identifying the position of an interventional tool or catheter (Paragraph 0081 of Vignon).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taniguchi et al. (PGPUB No. US 2002/0169361): Teaches tracking with respect to a table and a reference plate.
Wendler (PGPUB No. US 2014/0369560): Teaches tool and probe tracking.
Yamagata (PGPUB No. US 2008/0298660): Teaches tracking with respect to a table and a reference plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        /PATRICIA J PARK/Primary Examiner, Art Unit 3793